Citation Nr: 0708784	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from November 1954 
to October 1956.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.                 


FINDING OF FACT

A skin disorder, to include onychomycosis, pemphigoid, and 
seborrhea of the scalp, was not present in service or 
manifested for many years thereafter, and is not shown to be 
otherwise related to service.   


CONCLUSION OF LAW

A skin disorder, to include onychomycosis, pemphigoid, and 
seborrhea of the scalp, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished VCAA notice to the veteran in October 2002 
and issued the rating decision which was the initial denial 
of the appellant's claim in November 2002.  Thus, VCAA notice 
was timely.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the October 2002 letter, and a subsequent letter in 
December 2003, VA informed the veteran of the applicable laws 
and regulations, including applicable provisions of the VCAA, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). In the 
letters, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The Board also notes that the letters 
implicitly notified the appellant that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the appellant must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

With respect to the issue decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claim, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the appellant 
and his representative have alleged no prejudice as a result 
of this error. Moreover, as the decision finds that the 
preponderance of the evidence is against the appellant's 
claim, any question as to the appropriate effective date or 
disability rating to be assigned is rendered moot.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  With respect to 
VA's duty to assist the appellant, the RO has obtained or 
attempted to obtain all evidence identified by him concerning 
his claimed disability.  There is no indication of any 
outstanding records, identified by the appellant, which have 
not been obtained.  In this case, the Board notes that the 
complete set of service medical records is not in the claims 
file and, presumably, was destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973. The Board is 
satisfied that all sources for further development of the 
record have been exhausted and that further referral of this 
matter to the NPRC will not result in additional development 
of the record.  In this case, the RO has obtained all 
available medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

The Board also notes that the appellant was not afforded a VA 
examination to obtain a medical opinion regarding the 
etiology of his skin disorder, currently diagnosed as 
onychomycosis, pemphigoid, and seborrhea of the scalp.  
However, under 38 U.S.C.A. § 5103A(d), VA is only required to 
provide a medical examination or obtain a medical opinion if 
(1) there is competent evidence of a current disability, and 
(2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

As there is no competent evidence of a possible nexus between 
the appellant's skin disorder, currently diagnosed as 
onychomycosis, pemphigoid, and seborrhea of the scalp, and 
service, a medical examination is not required, and the Board 
finds that the record as it stands includes sufficient 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997). 

In this case, the appellant contends that during service, he 
developed a skin condition which started on the top of his 
head and itched all of the time.  According to the appellant, 
the skin condition then spread to the rest of his body.  The 
appellant indicated that following his discharge, he 
continued to suffer from the skin condition.  

The appellant's service medical records are sparse and only 
consist of his separation examination report, dated in 
October 1956.  According to the NPRC, no other service 
medical records are available and are presumed destroyed in a 
fire at the NPRC in 1973.  As such, there is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases such as this.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law 
does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).      

After reviewing the evidence of record, the Board finds that 
the appellant's skin disorder, currently diagnosed as 
onychomycosis, pemphigoid, and seborrhea of the scalp, is not 
the result of injury or disease incurred in or aggravated by 
his military service.  In this regard, although the 
appellant's service medical records are not available, the 
appellant's October 1956 separation examination report has 
been obtained.  The October 1956 separation examination 
report shows that at that time, the appellant's skin was 
clinically evaluated as "normal."  

In the instant case, the first evidence of record of a skin 
disorder is in December 2001, approximately 45 years after 
the appellant's discharge from the military.  Cf. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that 
aggravation may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  In this regard, VA Medical Center (VAMC) 
outpatient treatment records, from October 2001 to December 
2002, show that in December 2001, the veteran was diagnosed 
with onychomycosis.  The records also reflect that in July 
2002, the appellant underwent a follow-up evaluation for 
pemphigoid.  At that time, it was noted that the appellant 
remained symptom free and was not taking any medications.  It 
was also reported that the appellant was using Selsun shampoo 
for seborrhea of the scalp.   

The only evidence of record supporting the appellant's claim 
is his own lay opinion that he currently has a skin disorder 
which is related to his period of active military service.  
The appellant is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
There is no evidence of record indicating that the appellant 
has specialized medical training so as to be competent to 
render a medical opinion.  

In this case, although the appellant's service medical 
records are unavailable, the fact remains that there is no 
alternative evidence showing that the appellant had a skin 
disorder, to include onychomycosis, pemphigoid, and seborrhea 
of the scalp, during his period of military service, or that 
he developed a skin disorder, to include onychomycosis, 
pemphigoid, and seborrhea of the scalp, during service.  The 
first medical evidence of a diagnosis of a skin disorder is 
in December 2001, approximately 45years after the appellant's 
discharge from the military.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).  Thus, there appears to be an extensive 
period of time in which no treatment was sought for a skin 
disorder, to include onychomycosis, pemphigoid, and seborrhea 
of the scalp, and this weighs against the claim.  Id.  
Further, there is no medical evidence of record which links 
the appellant's skin disorder, currently diagnosed as 
onychomycosis, pemphigoid, and seborrhea of the scalp, to his 
period of active military service.  

In light of the above, as there is no evidence of a skin 
disorder, to include onychomycosis, pemphigoid, and seborrhea 
of the scalp, during the appellant's period of active 
military service, and there is no medical evidence which 
provides the required nexus between military service and a 
skin disorder, to include onychomycosis, pemphigoid, and 
seborrhea of the scalp, service connection for a skin 
disorder, to include onychomycosis, pemphigoid, and seborrhea 
of the scalp, is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a skin disorder, to include onychomycosis, 
pemphigoid, and seborrhea of the scalp, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


